In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2219 
MARQUISE WRIGHT, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CALUMET CITY, ILLINOIS, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 14‐cv‐10351 — Jorge L. Alonso, Judge. 
                      ____________________ 

   ARGUED JANUARY 6, 2017 — DECIDED FEBRUARY 17, 2017 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  BAUER,  and  ROVNER,  Cir‐
cuit Judges. 
    ROVNER, Circuit Judge. On or around December 22, 2014, 
Marquise  Wright  was  arrested  by  police  officers  employed 
by  Calumet  City,  Illinois  (the  “City”).  The  officers  did  not 
have  an  arrest  warrant  for  Wright  at  the  time  of  the  arrest. 
As characterized by the officers, the incident underlying the 
arrest involved a murder of one individual and the shooting 
of  multiple  other  people,  and  Wright  admitted  to  having  a 
2                                                          No. 16‐2219 

gun at the scene. At a minimum, he was to be charged with 
unlawful  use  of  a  weapon  by  a  felon,  a  felony  offense,  but 
the assistant state’s attorney instructed the City’s officers to 
wait to criminally charge Wright until lab results came back 
establishing whether the gun carried by Wright matched the 
casings and bullets recovered from the scene. 
    On  December  24,  2014,  while  still  in  custody  on  that  ar‐
rest,  Wright  filed  an  action  under  42  U.S.C.  §  1983  against 
the  City  alleging  that  it  violated  his  Fourth  and  Fourteenth 
Amendment rights by failing to provide him with a judicial 
determination  of  probable  cause  within  48  hours  of  his  ar‐
rest. At that time, Wright had been in custody for nearly 55 
hours.  On  December  25,  2014,  Wright  was  presented  for  a 
bond hearing and a judge made a finding of probable cause 
to  detain  Wright.  In  the  §  1983  action,  Wright  asserted  that 
the  City  had  a  policy  or  practice  authorizing  its  officers  to 
detain persons arrested without a warrant for up to 72 hours 
before permitting the arrestee to appear before a judge, and 
sought to pursue both an individual claim and class claims.  
    Wright  sought  certification  of  two  classes  in  the  district 
court  under  Federal  Rules  of  Civil  Procedure  23(b)(2)  and 
23(b)(3): one, involving “[a]ll persons who will in the future 
be  detained  by  Calumet  City  police  officers  so  that  they  do 
not receive a judicial determination of probable cause within 
48 hours of arrest;” and one consisting of “[a]ll persons who, 
following  an  arrest  without  a  warrant  on  and  after  Decem‐
ber  24,  2012  until  the  date  notice  is  disseminated,  were  de‐
tained  by  Calumet  City  police  officers  so  that  they  did  not 
receive a judicial determination of probable cause within 48 
hours  of  arrest.”  With  respect  to  the  latter  class,  the  district 
court  determined  that  the  class  consisted  of,  at  most,  31  in‐
No. 16‐2219                                                         3

dividuals,  that  the  members  were  unlikely  to  be  geograph‐
ically dispersed given the nature of the allegations, and that 
joinder was not impracticable. The court denied certification 
because  Wright  failed  to  demonstrate  that  the  classes  were 
sufficiently numerous to satisfy Federal Rule of Civil Proce‐
dure  23(a)(1),  which  requires  that  a  putative  class  plaintiff 
establish that: (1) the class is so numerous that joinder of all 
members  is  impracticable;  (2)  there  are  questions  of  law  or 
fact common to the class; (3) the claims of the putative class 
representative  are  typical  of  the  claims  or  defenses  of  the 
class; and (4) the putative class representative will fairly and 
adequately protect the interests of the class. 
    After Wright’s petition for permission to appeal the certi‐
fication issue immediately was denied, the City made an of‐
fer of judgment pursuant to Rule 68 of the Federal Rules of 
Civil  Procedure.  Wright  accepted  that  offer  without  qualifi‐
cation, which provided that: 
       the Defendant Calumet City, Illinois, agrees to 
       allow  Plaintiff  Marquise  Wright  to  take  a 
       judgment  against  it,  comprised  of  $5,000.00  to 
       Plaintiff  for  all claims  brought under this law‐
       suit, inclusive of his attorneys’ fees and costs to 
       date  accrued  in  pursuing  this  action  on  Plain‐
       tiff’s  behalf,  but  excluding  all  attorneys’  fees 
       and costs accrued in pursuing this lawsuit as a 
       class action. 
Despite accepting the Rule 68 offer that granted him relief as 
to  “all  claims  brought  under  this  lawsuit,”  Wright  now  ap‐
peals to this court the district court’s denial of the class certi‐
fication.  Because  he  is  not  an  aggrieved  person  with  a  per‐
sonal  stake  in  the  case  or  controversy  as  is  required  under 
4                                                          No. 16‐2219 

Article III of the Constitution, we dismiss this appeal for lack 
of jurisdiction. 
    On appeal, the only claim asserted by Wright is that the 
district  court  erred  in  denying  certification  of  the  class  con‐
sisting of himself and “[a]ll persons who will in the future be 
detained by Calumet City police officers so that they do not 
receive a judicial determination of probable cause within 48 
hours  of  arrest.”  He  does  not  appeal  the  denial  of  certifica‐
tion  of  the  other  class,  involving  the  approximately  31  per‐
sons who had been detained.  
     Under  Article  III  of  the  Constitution,  federal  court  juris‐
diction is limited to “cases” or “controversies,” and therefore 
federal  courts  are  restricted  to  resolving  only  “’the  legal 
rights of litigants in actual controversies.’” Genesis Healthcare 
Corp.  v.  Symczyk,  ___  U.S.  ___,  133  S.  Ct.  1523,  1528  (2013), 
quoting  Valley  Forge  Christian  College  v.  Americans  United  for 
Separation  of  Church  and  State,  Inc.,  454  U.S.  464,  471  (1982). 
Accordingly,  a  plaintiff  seeking  to  invoke  federal‐court  ju‐
risdiction  “must  demonstrate  that  he  possesses  a  legally 
cognizable interest, or ‘personal stake,’ in the outcome of the 
action.” Genesis Healthcare, 133 S. Ct. at 1528. Moreover, that 
personal  stake  evincing  an  actual  controversy  must  be  pre‐
sent at all stages of review, not merely at the inception of the 
lawsuit.  Id.  “’If  an  intervening  circumstance  deprives  the 
plaintiff of a “personal stake in the outcome of the lawsuit,” 
at  any  point  during  the  litigation,  the  action  can  no  longer 
proceed  and  must  be  dismissed  as  moot.’”  Campbell‐Ewald 
Co. v. Gomez, ___ U.S. ___, 136 S. Ct. 663, 669 (2016), quoting 
Genesis  Healthcare,  133  S.  Ct.  at  1528.  A  case  becomes  moot 
“’only when it is impossible for a court to grant any effectual 
No. 16‐2219                                                             5

relief whatever to the prevailing party.’” Id., quoting Knox v. 
Service Employees, 132 S. Ct. 2277, 2287 (2012).  
     We  turn,  then,  to  the  initial  issue  in  this  case,  which  is 
whether Wright’s acceptance of the offer of judgment elimi‐
nated  any  personal  stake  in  the  claim  such  that  this  appeal 
lacks the case or controversy required by Article III. The Su‐
preme Court as well as appellate courts have applied the Ar‐
ticle III case or controversy analysis to widely varying factu‐
al scenarios resolving individual and class claims, including 
but  not  limited  to:  voluntary  settlement  of  claims;  involun‐
tary  judgments in the plaintiff’s favor; voluntary settlement 
of individual claims with the reservation of the class certifi‐
cation issue; and settlement of claims but with the retention 
of various interests that could be impacted by the class certi‐
fication issue. As the Supreme Court recently held, an unac‐
cepted  settlement  offer—even  if  it  offers  all  relief  sought  in 
the case—does not render a case moot when the party seeks 
relief  on  behalf  of  himself  and  a  class  of  persons,  at  least 
where the settlement amount is not deposited with the court. 
Campbell‐Ewald Co., 136 S. Ct. at 672. Where the Rule 68 offer 
is  accepted  but  by  its  terms  exempts  the  class  certification 
issue, courts are divided as to whether the plaintiff retains a 
concrete  interest  sufficient  to  meet  the  case  or  controversy 
requirement  of  Article  III.  See,  e.g.  United  States  Parole 
Comm’n  v.  Geraghty,  445  U.S.  388,  404  n.10  (1980)(reserving 
the  issue  “as  to  whether  a  named  plaintiff  who  settles  the 
individual  claim  after  denial  of  class  certification  may,  con‐
sistent  with  Article  III,  appeal  from  the  adverse  ruling  on 
class certification”); Rhodes v. E.I. DuPont De Nemours & Co., 
636 F.3d 88, 100 (4th Cir. 2011)(“when a putative class plain‐
tiff voluntarily dismisses the individual claims underlying a 
request  for  class  certification,  …  there  is  no  longer  a  ‘self‐
6                                                          No. 16‐2219 

interested  party advocating’  for  class treatment in the man‐
ner necessary to satisfy Article III standing requirements.”); 
Muro  v.  Target  Corp.,  580  F.3d  485,  491  (7th  Cir.  2009)  (the 
reservation in the settlement of the right to appeal the certifi‐
cation  issue  is  insufficient  to  establish  the  concrete  interest 
necessary  under  Article  III);  Richards  v.  Delta  Air  Lines,  Inc., 
453 F.3d 525, 529 (D.C. Cir. 2006) ) (plaintiff who settled in‐
dividual  claims  but  reserved  the  right  to  appeal  the  class 
claims retained a personal stake in the class claim, including 
in shifting attorneys’ fees and other litigation costs). 
     The  case  before  us  presents  a  different  situation  in  that 
Wright  accepted  a  settlement  offer  without  reservation  and 
did not exempt the class certification issue, but our decision 
in Muro is nevertheless instructive. Muro brought an action 
under  the  Truth  in  Lending  Act  (TILA),  15  U.S.C.  §  1601  et 
seq., alleging both an individual and class‐based claim. After 
class  certification  was  denied,  Muro  settled  her  individual 
claim, but reserved the right in that settlement to appeal the 
denial  of  class  certification.  Muro,  580  F.3d  at  491–92.  We 
considered  whether,  having  accepted  an  offer  of  judgment 
and therefore lacking any cognizable interest in our evalua‐
tion of the district court’s decision on that issue, Muro could 
nevertheless appeal the court’s decision denying certification 
of  the  class.  We  noted  in  Muro  that  “[m]ost  of  the  circuits 
that  have  considered  the  issue  have  held  that  ‘a  named 
plaintiff’s unqualified release of claims relinquishes not only 
his  interest  in  his  individual  claims  but  also  his  interest  in 
class  certification.’”  Id.  at  490,  quoting  Toms  v.  Allied  Bond 
Collection  Agency,  Inc.,  179  F.3d  103,  105  (4th  Cir.  1999). 
Where an express reservation of the right to appeal the class 
certification was part of that settlement, those courts differed 
as to whether that alone was sufficient to permit a prospec‐
No. 16‐2219                                                           7

tive class representative who settled his individual claims to 
appeal the denial of class certification. Muro, 580 F.3d at 490. 
We agreed with the circuits that held that the mere reserva‐
tion  of  the  right  to  appeal  was  insufficient  alone  to  satisfy 
the case or controversy requirement; plaintiffs must demon‐
strate a personal stake to demonstrate the concrete personal 
interest in the appeal. Id. at 491. We reasoned that the case or 
controversy  requirement  extends  to  all  stages  of  the  litiga‐
tion, and must be demonstrated on appeal. Id. The mere ex‐
pression of a desire to appeal, or a reservation of that option 
in  a  settlement,  does  not  in  itself  establish  that  concrete  in‐
terest. We set forth the appropriate analysis as follows: 
        A voluntary settlement by the prospective class 
        representative  often  means  that,  as  a  practical 
        matter,  the  settling  individual  has  elected  to 
        divorce  himself  from  the  litigation  and  no 
        longer  retains  a  community  of  interests  with 
        the prospective class. Only if issues personal to 
        the  prospective  class  representative  remain 
        alive  in  the  litigation  can  a  court  be  assured 
        that  there  remains  sufficient  concrete  adverse‐
        ness  to  ensure  that  the  class  certification  issue 
        is presented in a truly adversarial manner and, 
        consequently, will be litigated comprehensive‐
        ly  and  clearly.  An  abstract  interest  in  a  matter 
        never has been considered a sufficient basis for 
        the  maintenance  of—or  the  continuation  of—
        litigation in the federal courts. 
Id.;  see  also  Premium  Plus  Partners  v.  Goldman,  Sachs  &  Co., 
648 F.3d 533, 538 (7th Cir. 2011) (where a litigator has litigat‐
ed and won, that acceptance of the Rule 68 offer extinguishes 
8                                                          No. 16‐2219 

any  live  claim  similar  to  the  one  held  by  the  remaining 
members of the class).  
    Thus, a mere desire to appeal the denial of certification is 
insufficient. A “personal stake” is required to assure that the 
case  is  in  a  form  capable  of  judicial  resolution  –  that  is,  in‐
volving  “sharply  presented  issues  in  a  concrete  factual  set‐
ting and self‐interested parties vigorously advocating oppos‐
ing  positions,”  the  resolution  of  which  have  direct  conse‐
quences  on  the  parties  involved.  Geraghty,  445  U.S.  at  403; 
Genesis  Healthcare,  133  S.  Ct.  at  1528.  Accordingly,  plaintiffs 
who  seek  to  appeal  despite  a  settlement  of  their  individual 
issues  must  demonstrate  that  they  retain  a  concrete  interest 
in the issue.  
     As we noted in Muro, the Supreme Court in Deposit Guar‐
anty National Bank v. Roper, 445 U.S. 326 (1980), provided an 
example of the type of personal interest that could persist on 
appeal despite a settlement of the individual claims. In Rop‐
er,  the  plaintiffs  filed  a  suit  alleging  that  the  defendant  vio‐
lated the National Bank Act, 12 U.S.C. §§ 85 & 86, by charg‐
ing the plaintiffs and the class they sought to represent usu‐
rious  finance  charges.  Id.  at  328.  After  the  district  court  de‐
nied class certification, the bank offered to each plaintiff the 
maximum  amount  they  could  recover  on  their  individual 
claims,  but  they  refused  that  offer.  Id.  at  329.  The  plaintiffs 
extended  a  counter‐offer  which  would  reserve  the  right  to 
appeal  the  adverse  class  certification  ruling,  but  that  coun‐
ter‐offer was declined by the bank. Id. The district court nev‐
ertheless  entered  judgment for the  tendered amount,  which 
was deposited in the court’s registry, and dismissed the case. 
Id. at 330. Although their individual claims had thereby been 
satisfied,  the  plaintiffs  sought  to  appeal  the  denial  of  class 
No. 16‐2219                                                            9

certification. Id. The Court held that the plaintiffs retained a 
sufficient personal interest in the case and could appeal the 
denial,  because  throughout  the  litigation  the  plaintiffs  had 
asserted  a  continuing  individual  interest  in  shifting  part  of 
the  cost  of  litigation  including  attorneys’  fees  to  the  class 
members. Id. at 336. 
    Applying that rationale in Muro, we noted that Muro had 
received in the settlement compensation for both her costs of 
the action and her reasonable attorneys’ fees. Therefore, be‐
cause Muro had not retained an interest in that or any other 
remaining benefit, even though she had reserved in the set‐
tlement  the  right  to  appeal  the  denial  of  class  certification, 
she lacked the type of live, concrete controversy that would 
allow her to appeal.  
    We  discussed  another  type  of  ongoing  interest  in  Espen‐
scheid  v.  Directsat USA,  LLC,  688  F.3d  872  (7th  Cir.  2012).  In 
Espenscheid,  the  plaintiffs  accepted  a  settlement  of  their 
claims  but  in  that  settlement  they  reserved  the  right  to  ap‐
peal  the  district  court’s  decision  decertifying  the  class.  We 
recognized that where plaintiffs settle a case, the only possi‐
ble  injury  from  denial  of  certification  is  to  the  members  of 
the  proposed  classes,  and  if  the  plaintiffs  have  no  stake  in 
the  continuation  of  the  suit  they  lack  standing  to  appeal 
from  the  denial  of  certification.  Id.  at  874.  The  plaintiffs  in 
Espencheid, however, avoided that fate because a provision of 
the  settlement  agreement  stated  that  they  were  seeking  an 
incentive  reward  for  their  services  as  the  class  representa‐
tives. Id. That incentive reward was contingent on the certifi‐
cation of the class, and therefore the prospect of that award 
gave  the  plaintiffs  a  tangible  financial  stake  in  getting  the 
10                                                        No. 16‐2219 

denial  of  class  certification  revoked.  Id.  at  875;  McMahon  v. 
LVNV Funding, LLC, 744 F.3d 1010, 1018 (7th Cir. 2014). 
    Similar  to  the  plaintiffs  in  Muro  and  Espencheid,  Wright 
accepted  a  settlement  offer  as  to  his  claims.  Wright  has  an 
even weaker argument than that presented in Muro, howev‐
er, because Wright accepted a Rule 68 offer of judgment that 
did not purport to preserve his right to appeal the denial of 
class  certification.  To  the  contrary,  the  settlement  in  Wright 
by  its  terms  resolved  all  of  his  claims,  retaining  neither  an 
interest in his individual claim nor an interest in pursuing a 
claim as a representative of a putative class. Wright does not 
argue  that  he  sought  or  preserved  any  interest  in  an  incen‐
tive  reward,  and  he  has  failed  to  demonstrate  that  he  re‐
tained  an  interest  in  attorneys’  fees  or  that  such  an  interest 
alone would be sufficient to confer standing.  
    The language of the Rule 68 offer accepted by Wright in 
this  case  was  clear.  It  provided  $5,000  to  Wright  to  resolve 
“all  claims  brought  under  this  lawsuit.”  A  plain  reading  of 
that language instructs that the settlement involves the indi‐
vidual claim as well as the class claim. Wright did not bring 
multiple  individual  claims  against  the  City  in  this  case;  he 
included in the complaint only the individual claim that the 
City  violated his Fourth  and Fourteenth Amendment rights 
by  failing  to  provide  him  with  a  judicial  determination  of 
probable  cause  within  48  hours  of  his  arrest.  The  only  re‐
maining  claims  in  the  complaint  were  the  class‐based  chal‐
lenges  based  on  the  two  purported  classes  of  persons.  Ac‐
cordingly, the language of the Rule 68 offer declaring that it 
included “all claims brought under this lawsuit” necessarily 
referred to his claim seeking to represent a class as well as to 
the  individual  claim,  both  by  the  common  meaning  of  the 
No. 16‐2219                                                                         11

phrase  and  because  in  this  case  the  plural  reference  to  “all 
claims” would be a misnomer if applying only to the singu‐
lar individual claim in the case. Moreover, the Rule 68 offer 
distinguished between the individual and class claims in the 
ensuing sentence, determining that attorney ‘s fees would be 
included only for  the individual claim and  not for the class 
claim  upon  which  Wright  had  received  no  measure  of  suc‐
cess.  The  distinction  for  purposes  of  ascertaining  attorneys’ 
fees,  but  not  for  identifying  the  claims  that  are  included  in 
the  judgment,  further  affirms  that  the  offer  of  judgment  re‐
solved both the individual and the class claims. 
    Wright has accepted the offer as full redress for all of his 
claims,  and  therefore  cannot  demonstrate  any  ongoing  per‐
sonal  stake  in  the  matter.  See  Campbell‐Ewald,  136  S.  Ct.  at 
671  n.5  (recognizing  that  where  a  plaintiff  has  received  full 
redress for the injuries asserted in his complaint, no case or 
controversy  remains);  Rhodes,  636  F.3d  at  99  (recognizing 
that  where  parties  settle  their  claims  entirely  in  the  district 
court,  the  plaintiff  lacks  the  personal  standing  required  un‐
der Article III on appeal). 
    Wright argues that he has an ongoing interest similar to 
that in Roper because he did not obtain attorneys’ fees for the 
class claim, but that reliance on Roper is misplaced.1 First, the 
                                                 
1  Wright  also  relies  on  Pastor  v.  State  Farm  Mut.  Auto  Ins.  Co.,  487  F.3d 

1042 (7th Cir. 2007), but that case is unhelpful for the same reason Roper 
is  unavailing.  Citing  Roper,  in  Pastor  we  held  without  discussion  that  a 
plaintiff  who  accepted  a modest  offer of  judgment terminating  the  case 
could  appeal  the  denial  of  class  certification  because  the  “offer  did  not 
resolve  the  dispute  between  the  unnamed  class  members  and  the  de‐
fendant and so did not render the case moot.” Id. at 1043–44. Although 
Pastor did not otherwise explain its holding, the City included the offer 
of judgment from Pastor in its briefing to this court; as the Roper cite im‐
12                                                                                     No. 16‐2219 

Supreme  Court  in  Lewis  v.  Continental  Bank  Corp.,  494  U.S. 
472, 480 (1990), held that an “interest in attorneys’ fees is, of 
course, insufficient to create an Article III case or controver‐
sy where none exists on the merits of the underlying claim.” 
The  Supreme  Court  in  Genesis  Healthcare,  133  S.  Ct.  at  1532 
n.5  (2013),  recognized  the  tension  between  Lewis  and  Roper, 
but  determined  that  “[b]ecause  Roper  is  distinguishable  on 
the  facts,  we  need  not  consider  its  continuing  validity  in 
light  of  our  subsequent  decision  in  Lewis  …  .”  In  Premium 
Plus,  we  recognized  that  the  position  that  a  person  whose 
claim is moot can still file a suit seeking attorneys’ fees “was 
advanced,  and  flopped,  in  Diamond  v.  Charles,  476  U.S.  54, 
70–71 (1986) and again in Lewis v. Continental Bank Corp., 494 
U.S. 472, 480 (1990).” Premium Plus, 648 F.3d at 538. We not‐
ed  that  Lewis  flatly  held  that  an  interest  in  attorney’s  fees, 
costs or expenses is insufficient to create an Article III case or 
controversy where none otherwise exists on the merits of the 
underlying claim. Id. Those cases caution that Wright cannot 
rely on the mere possibility of attorneys’ fees as his basis to 
meet the case or controversy requirement. 
    But like the Supreme Court in Genesis Healthcare, we need 
not determine whether the rationale of Roper is impacted by 
Lewis,  because  even  under  the  reasoning  of  Roper,  Wright’s 
argument  would  be  insufficient.  In  contrast  to  the  plaintiffs 
in  Roper,  Wright  has  failed  to  assert  that  it  identified  in  the 
district  court  any  continuing  individual  interest  in  shifting 
costs of the litigation to class members. More fundamentally, 
in Roper, the plaintiffs did not agree to the termination of the 
                                                                                                             
plies, the offer in Pastor explicitly resolved the damages and fees for the 
individual claim only, and in both the offer and the acceptance the ability 
to pursue such relief in appealing the class claim was reserved.  
No. 16‐2219                                                          13

suit; the district court entered the judgment based on the de‐
fendant’s tender even though the plaintiffs rejected the offer, 
and  the  judgment  offered  them  less  than  the  full  relief 
sought. Specifically, the plaintiffs had asserted a continuing 
individual interest in shifting part of the cost of litigation to 
the  class  members,  and  the  involuntary  termination  of  its 
case in the district court did not provide them with that re‐
lief.  Roper,  445  U.S.  at  336.  In  contrast,  Wright  voluntarily 
agreed  to  accept  a  judgment  which  terminated  all  of  his 
claims,  and  agreed  to  the  calculation  of  attorneys’  fees  set 
forth in that judgment. The voluntariness of the settlement is 
not  a  dispositive  factor  in  determining  the  standing  issue. 
See Wrightsell v. Cook County, Ill., 599 F.3d 781, 783 (7th Cir. 
2010).  But  it  is  relevant  in  considering  whether  the  district 
court judgment granted the plaintiffs all of the relief sought 
or the plaintiffs retained a concrete interest in the case unsat‐
isfied  by  that  judgment.  Where  the  plaintiffs  voluntarily 
agree  to  a  settlement,  that  acquiescence  can  manifest  their 
agreement  that  the  judgment  provides  all  of  the  relief  the 
plaintiffs seek. In accepting without qualification the Rule 68 
offer,  Wright  accepted  the  offer  as  satisfaction  of  all  of  the 
relief that he sought in the district court. Although the allo‐
cation of attorneys’ fees accepted by Wright in the settlement 
provided for fees and costs for the individual claim and not 
for  the  class  claim,  a  plaintiff  may  agree  in  a  settlement  to 
forego  fees  for  claims  upon  which  he  obtained  no  success, 
just as a court may determine that fees will be awarded only 
for claims upon which the plaintiff obtained some degree of 
success.  See  Hensley  v.  Eckerhart,  461  U.S.  424,  440  (1983); 
M.B. ex rel. Berns v. Hamilton Southeastern Sch., 668 F.3d 851, 
864  (7th  Cir.  2011).  Nothing  in  the  settlement  preserves  the 
right to seek fees as to the certification issue at a later time, 
14                                                     No. 16‐2219 

and Wright can point to nothing in the district court that in‐
dicates that he retained a concrete interest in fees. He there‐
fore lacks a personal stake in the claim as is required under 
Article  III.  See  Rhodes,  636  F.3d  at  100  (“a  putative  class 
member who voluntarily settles his case and releases all his 
individual claims, under language providing for the release 
of  ‘any  and  all’  monetary  claims  …  may  not  thereafter  ap‐
peal  from  an  adverse  class  certification  ruling”);  Richards, 
453  F.3d  at  529  (“a  plaintiff  who,  in  the  settlement  agree‐
ment, relinquishes ‘any and all’ of his claims, including class 
claims, or agrees to dismiss the entire ‘action,’ has ceded any 
interest  he  once  had  and  can  no  longer  appeal  a  denial  of 
class certification”). There is no other named plaintiff in this 
proposed  class  action,  nor  even  the  possibility  of  one  given 
the class that he sought to certify. See Premium Plus, 648 F.3d 
at  538  (discussing  whether  a  plaintiff  could  “keep  the  case 
warm  so  that  someone  with  a  live  claim  could  intervene.”) 
Wright  abandoned  his  claim  of  a  class  consisting  of  those 
persons who were detained for more than 48 hours between 
December 24, 2012, and the date the notice was disseminat‐
ed, and he appeals only as to the class consisting of himself 
and persons who will in the future be detained and held for 
more  than  48  hours.  With  the  settlement  of  Wright’s  claim, 
only future detainees remain in the proposed class and there 
is no one with a live interest to intervene.  
    Wright’s  arguments  are  therefore  without  merit,  and  he 
asserts no other arguments for standing to this court. Wright 
has  failed  to  identify  any  concrete  personal  interest  in  the 
case that remains in this appeal and thus lacks the “personal 
stake”  required  under  Article  III.  Accordingly,  we  dismiss 
this appeal for lack of jurisdiction.